Citation Nr: 0843175	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain, prior to January 24, 2007.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

Regrettably, the appeal is again remanded to the RO via the 
Appeals Management Center in Washington, D.C.  


REMAND

With respect to the above-captioned issues, a January 2008 
supplemental statement of the case was issued, and sent to 
the veteran with an attached notice letter dated in June 
2008.  In that notice letter, the veteran was informed that 
he could submit additional evidence, but that if the RO did 
not hear from him within 60 days, his case would be returned 
to the Board.  The veteran responded in July 2008, submitting 
VA outpatient treatment records dated from February 2007 to 
April 2008.  Although there is no documentary evidence of 
recertification in the claims file, VA internal cataloging 
systems indicate that the veteran's appeal was recertified to 
the Board in November 2008.

The VA outpatient treatment records dated from February 2007 
to April 2008 were not considered in the January 2008 
supplemental statement of the case, and no additional 
supplemental statement of the case has been issued since that 
time.  The record does not indicate that veteran has, to 
include his July 2008 correspondence to the RO, waived his 
right to consideration of these records by the RO.  38 C.F.R. 
§ 20.1304(c) (2008).  Thus, the law requires that the RO 
consider the evidence added to the record since the most 
recent supplemental statement of the Case, readjudicate the 
claim, and issue an appropriate SSOC.  38 C.F.R. §§ 19.31, 
19.37 (2008).  

Accordingly, the case is remanded for the following action:

After having reviewed all evidence of 
record, including any evidence received 
subsequent to the January 2006 statement 
of the case, the RO must readjudicate 
the issues of entitlement to an 
evaluation greater than 20 percent for 
lumbosacral strain, prior to January 24, 
2007, and entitlement to an increased 
evaluation for lumbosacral strain, 
beginning January 24, 2007.  If a 
decision favorable to the veteran is not 
made, a supplemental statement of the 
case must be issued, with copies sent to 
the veteran, who should be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

